Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   March 2, 2015
    Received via e-mail 6/8/15
   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-14-003554 and Court of Appeals number
   03-15-00260-CV, styled, MARCELINO GIL V RISSIE OWENS is due in your office June 9, 2015.
   This office has not received payment for this record as of June 8, 2015. Thank you for your
   consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division      Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420     (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566      fax: 854-4457